DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 6/24/2022 has been entered. Claims 1 and 7 are currently amended.  Claims 5, 8, 10-24 have been cancelled.  Claim 26 is new.  Claims 1-4, 6-7, 9, and 25-26 are pending and are under examination in this office action.

Response to Arguments
Applicant's argument, beginning at page 5, filed on 6/24/2022, with respect to 102 and 103 rejections has been fully considered and is persuasive.  Specifically, the amended claim 1 included the allowable subject matter of claim 8.  The 102 and 103 rejections are withdrawn.

Allowable Subject Matter
Claims 1-4, 6-7, 9, and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a structure for delivering singlet oxygen in the presence of light comprising a substrate, a polymer disposed on the substrate, wherein the polymer comprises an acid functional monomer, a copolymerizable derivative of rose Bengal, and a copolymerizable surfactant, the rose Bengal being in a core shell architecture, with the core comprises a hydrophobic copolymer and the rose Bengal is contained in the shell.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed. 
The closest prior art is the disclosure of Kim et al (“Photodynamic antifungal activities of nanostructured fabrics grafted with rose bengal and phloxine B against Aspergillus fumigatus”, J. APPL. POLYM. SCI. 2015).  The previous office action made art rejection because Kim teaches the claimed structure comprising the claimed substrate, the claimed polymer containing an acid functional monomer, a copolymerizable derivative of rose Bengal, and a copolymerizable surfactant, as recited in previous claim 1.  
However, Kim does not teach or suggest the claimed core shell architecture, with the core comprises a hydrophobic copolymer and the rose Bengal is contained in the shell, as recited in previous claim 8.  The claimed core shell structure is achieved through a stepwise emulsion polymerization disclosed by the applicant [0044 and 0047 spec.].  Kim does not teach this process.  Therefore, the claimed core shell structure is not inherent or obvious.  The previous office action indicated allowable subject matter of claim 8.
The current amendment included the allowable subject matter of claim 8 into claim 1.  Therefore, claim 1 and all dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 6-7, 9, and 25-26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762